DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/19/2020 after final rejection of 9/28/2020 and advisory action of 11/17/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered. The Office action on currently pending claims 1 and 3 follows.

Information Disclosure Statement

The information disclosure statement (IDS) filed on 12/22/2020 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a copy of the written English-language translation of a non-English-language document. There is no written English-language translation of the Non-Patent Literature (NPL) document listed in the aforementioned IDS (e.g. the “Office Action dated 

Claim Objections

Claim 3 is objected to because of the following informalities: the claim recites the limitation “the at least one opening portion” which lacks proper antecedent basis, since the parent claim 1 is setting forth just “an opening portion” (line 8).  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 3, are rejected under 35 U.S.C. 102(a)(1) as anticipated by KR 10-1220855 to Kim et al. (hereafter “Kim’855”, cited in IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim’855 in view of US 8,648,271 to Kim et al. (hereafter “Kim’271”, of record).
Regarding claim 1, Kim’855 disclosed (Fig. 1-17) a high voltage electric switchboard (see “distribution panel”, p. 6, first paragraph of the English translation of record) in which a plurality of functional parts including a circuit breaker part (10, 40) are modularized to be installed, wherein the circuit breaker part comprises: a draw-out circuit breaker (10) movable to a connected position (Fig. 9) at which the draw-out circuit breaker is electrically connected to a rear terminal part (41a, 41b), a disconnected position (Fig. 8) at which the draw-out circuit breaker is electrically separated from the terminal part, and a test position (see English translation of record: p. 4, claim 9; p. 5, last par.; p. 6, par. 4; p. 8, par. 4; p. 9, par. 3; p. 15, par. 5, etc.); a base plate (42) providing a bottom surface on which the draw-out circuit breaker moves; and at least one mechanism operated cell (MOC) switch (50) inserted into an opening portion formed in the base plate (42) (see two opening portions on the annotated Fig. 4 below) and  installed by a fastening unit (52, 53) which is fastened downwardly  at a predetermined position on an upper surface of the base plate (42) to output an electrical signal indicating a position of the draw-out circuit breaker (see English translation of record: p. 3, claim 5; p. 5, par. 4; p. 17, last par.; p. 18, par. 5; p. 19, par. 1, etc.), wherein the at least one MOC switch comprises a pair of supporting brackets having a vertical plate portion (53) and an upper horizontal fixing plate portion (52) coupled to and extending outwardly from a top side of the vertical plate portion (53), and wherein the fastening unit (52, 53) is fastened on the upper horizontal fixing plate portion (53), (e.g., Fig. 4, 6, 13-17, etc.), wherein an upper supporting 
Examiner’s Note: Kim’855 did not explicitly teach that the upper horizontal fixing plate portion is bent outwardly from the top side of the vertical plate portion. The limitation “bent”, is a method of making limitation. However, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”. See In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore, said method limitation “bent” has not been given patentable weight.
Alternatively, Kim’271 teaches conventionality of L-shaped brackets for mounting of the MOC switches comprising bent plates extending from one another (e.g., see brackets (32) on Fig. 3 and brackets (111) on Fig. 6-8, etc.).
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    872
    1037
    media_image1.png
    Greyscale


Alternatively, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have provided any desired number of MOC switches in Kim’855 as modified, in order to provide indications of any desired number of various positions of the drawn-out circuit breaker of Kim’855 as modified, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments

Applicant’s arguments have been considered but are not persuasive. Applicant contends that, allegedly, “The term “bent” is defined as “curved.” See https://www.diciionaty.com/ browse/bent?s::::t. That is, this term merely describes the state/structure (e.g., bent/curved) of a portion of a component (e.g., an upper horizontal fixing plate portion), and it does not constitute 
The Office respectfully disagrees, since the term “bent” is also defined as “changed by bending out of an originally straight or even condition” (https://www.merriam-webster. com/dictionary/bent). Therefore, since Kim’855 teaches the upper horizontal fixing plate portion (52) coupled and extending outwardly from the top side of the vertical plate portion (53) (of the supporting bracket), then the method of how said horizontal fixing plate portion (52) was actually formed in relation to said vertical portion (53) (e.g., by bending, welding, stamping, etc.) has no limiting effect on the claimed structure of the apparatus as explained above in the body of the rejection. Also, even if to assume, arguendo, that Applicant is correct, then there is an alternative obviousness rejection in view of Kim’271 present, which Applicant did not address.
The remaining Applicant’s arguments have been considered but are moot because rejected claims continue to read on the references of record as explained in the body of the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835